  Case 3:16-cv-00856-L Document 122 Filed 01/13/20                  Page 1 of 11 PageID 977




                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

VICKIE FORBY, individually and on
                              §
behalf of all others similarly situated,
                              §
                              §
           Plaintiff,         §
                              §
v.                            §                       Civil Action No. 3:16-CV-856-L
                              §
ONE TECHNOLOGIES, LP; ONE     §
TECHNOLOGIES MANAGEMENT, LLC; §
and ONE TECHNOLOGIES CAPITAL, §
LLP,                          §
           Defendants.        §

                         MEMORANDUM OPINION AND ORDER

       On November 8, 2019, the United States Magistrate Judge entered the Findings, Conclusions

and Recommendation of the United States Magistrate Judge (Doc. 118) (“Report”), recommending

that the court: (1) deny Defendants’ Motion to Compel Arbitration and Stay Proceedings (Doc. 97);

(2) grant Defendants’ Motion, In the Alternative, to Strike Plaintiff’s Class Allegations (Doc. 99)

and require Plaintiff to filed an amended complaint that excludes all class allegations; and deny as

moot Defendants’ Motion for a Temporary Stay of All Proceedings Pending Resolution of

Defendants’ Motion to Compel Arbitration (Doc. 102).

       Plaintiff filed objections (Doc. 119) to the Report, contending that the magistrate judge erred

in recommending that her class allegations be stricken. Defendants filed objections (Doc. 120) to

the Report, contending that the magistrate judge erred in recommending that their Motion to Compel

Arbitration be denied by failing to consider their contention that Plaintiff should be compelled to

arbitrate her new Credit Repair Organizations Act claim because Defendants could not have waived


Memorandum Opinion and Order - Page 1
     Case 3:16-cv-00856-L Document 122 Filed 01/13/20                               Page 2 of 11 PageID 978



their right to arbitrate this new claim. Defendants also filed a response to Plaintiff’s objections.* For

the reasons that follow, the court accepts in part and rejects in part the findings and conclusions

of the magistrate judge.

I.       Defendants’ Motion to Compel Arbitration and to Stay Proceedings (Doc. 97)

         The Report adequately addresses the issues raised by the parties with respect to Defendants’

Motion to Compel Arbitration, and the court determines that the magistrate judge’s findings,

conclusions, and recommendations regarding this motion is correct. Accordingly, having reviewed

Defendants’ Motion to Compel Arbitration, pleadings, file, record in this case, and Report, and

having conducted a de novo review of the portions of the Report to which objection was made with

respect to this motion, the court determines that the findings and conclusions of the magistrate judge

are correct, and accepts them as those of the court. Accordingly, the court overrules the

Defendants’ objections and denies Defendants’ Motion to Compel Arbitration and Stay Proceedings

(Doc. 97).

II.      Defendants’ Motion, In the Alternative, to Strike Plaintiff’s Class Allegations (Doc. 99)

         As noted, the magistrate judge recommended that the court grant Defendants’ Motion, In the

Alternative, to Strike Plaintiff’s Class Allegations (“Motion to Strike”) (Doc. 99) and require

Plaintiff to filed an amended complaint that excludes all class allegations. Specifically, the

magistrate judge recommended that “the allegations of any putative class members subject to the

Arbitration Agreement in Plaintiff’s Second Amended Complaint should be stricken,” as Defendants

did not, and could not “have waived their arbitration rights as to putative class members because the


         *
            Plaintiff Vickie Forby refers to herself and those similarly situated to her as “Plaintiffs,” whereas, Defendants
refer to Vickie Forby and those similarly situated to her as “Plaintiff,” presumably because no class has been certified
at this juncture. For purposes of this order, the court’s reference to “Plaintiff” or “Forby” refers to Vickie Forby.

Memorandum Opinion and Order - Page 2
  Case 3:16-cv-00856-L Document 122 Filed 01/13/20                   Page 3 of 11 PageID 979



class has yet to be certified.” Report 5-6. For the reasons that follow, the court rejects the findings

and conclusions of the magistrate judge with respect to Defendants’ Motion to Strike (Doc. 99), as

the court determines that Defendants have no class arbitration rights to waive.

        A.      The Parties’ Contentions

        In support of their Motion to Strike, Defendants argue that the court should strike Forby’s

class allegations because they have a “broad and enforceable” arbitration agreement with all absent

class members that has not been waived by them, and “it is undisputed that all putative class

members’ claims are subject to [binding] individual arbitration.” Defs.’ Mot. to Strike 12, 14.

Defendants further assert that, because, “every absent putative class member is subject to binding,

individual arbitration,” Forby’s class allegations necessarily fail, as she will never be able to meet

Federal Rule of Civil Procedure 23(a)’s numerosity, typicality, and adequacy requirements for class

certification, and no amount of discovery will cure this deficiency. Thus, Defendants’ Motion to

Strike centers on its contention that, because all claims and disputes by individual persons who

purchase and use Defendants’ credit monitoring services are subject to binding arbitration under the

arbitration agreement at issue, the arbitration agreement necessarily extends to and requires

arbitration of class or collective actions.

        Defendants contend that it is undisputed that they have a valid arbitration agreement with all

absent class members based on this court’s opinion in Forby v. One Techs., LP, 3:16-CV-856-L,

2017 WL 2930514 (N.D. Tex. July 10, 2017), which was reversed by the Fifth Circuit on November

28, 2018. See Forby v. One Techs., L.P., 909 F.3d 780 (5th Cir. 2018). Defendants also rely on the

declaration of One Technologies Senior Escalations Administrator Kevin Hain (“Hain”), in which

he states:


Memorandum Opinion and Order - Page 3
  Case 3:16-cv-00856-L Document 122 Filed 01/13/20                   Page 4 of 11 PageID 980



               5.       One Technologies began selling its credit-monitoring services on
       October 1, 2008. Ever since October 1, 2008, every person who has purchased and
       used One Technologies’ services first had to click a button, as part of the enrollment
       path, confirming that he or she had agreed to the “Terms and Conditions” that were
       (and still are) accessible during the enrollment process. This is true for all consumers
       who clicked through the enrollment path on all ScoreSense websites. Ever since
       October 1, 2008, it has been impossible for a person to enroll in One Technologies’
       credit-monitoring services without first agreeing to the Terms and Conditions.

               6.     From October 1, 2008 through May 16, 2019, the One Technologies
       Terms and Conditions have always included an arbitration agreement that has had the
       same material terms (any changes have been clerical, e.g. punctuation or identifying
       parties by name rather than category). A true and correct copy of the arbitration
       agreement that One Technologies has used since October 1, 2008 can be found at
       Paragraph 23 of Exhibit B to my original Declaration, which was dated July 21,
       2015.

Defs.’ Mot. to Strike App. 3.

       Defendants contend that, while the Fifth Circuit concluded that they waived their right to

arbitrate Forby’s claim for alleged violations of the Illinois Consumer Fraud Act (“ICFA”), it did not

and could not have held that they waived their right to arbitrate any putative class members’ claims

because a nonnamed class member is not a party to a class-action litigation before the class is

certified and, thus, cannot be compelled to arbitrate. Defendants argue that they could not have

waived their right to compel arbitration of absent class members because the putative class members

in this case have not yet been named and are not before the court, and, in any event, such persons are

“bound by an individual arbitration agreement.” Id. at 8 (citation omitted).

       In response, Forby argues that the Fifth Circuit’s waiver holding is dispositive, and

Defendants’ Motion to Strike is simply an attempt at an end-run around this holding, which she

contends is the law of the case. In addition, Forby contends that there is no valid, enforceable

arbitration agreement. Alternatively, Forby asserts:



Memorandum Opinion and Order - Page 4
  Case 3:16-cv-00856-L Document 122 Filed 01/13/20                                    Page 5 of 11 PageID 981



                 Setting aside whether or not the arbitration clause applies to the putative
         class, Defendants’ arguments as to whether [she] should be allowed class-based
         discovery and whether the existence of an arbitration clause precludes class litigation
         under Rule 23(a) are premature and should be properly presented in opposition to a
         motion for class certification after Defendants answer the Amended Complaint and
         the parties engage in discovery.

Pl.’s Resp. 2.

         B.         Magistrate Judge’s Nonwaiver Recommendation

         Without addressing the parties’ contentions regarding the applicability of the arbitration

agreement, the magistrate judge focused on Defendants’ waiver argument and determined that

Defendants’ Motion to Strike Forby’s class allegations should be granted, as they had not waived

their right to arbitrate the putative class members’ claims. The magistrate judge’s nonwaiver

determination was based on the reasoning that: (1) Defendants could not have waived their

arbitration rights as to putative class members because the class has yet to be certified;2 and (2)

Defendants’ prosecution of its previous motion to dismiss could not have substantially invoked the

judicial process against the putative class members’ claims because dismissal of their claims would

have been premature.3 Forby filed objections to this recommendation in which she reasserts many

of the same arguments in response to Defendants’ Motion to Strike. She also contends that the Fifth

Circuit’s waiver holding was not limited to her claims.



         2
             The Report cites the following authority to support this determination:

         See In re Online Travel Co., 953 F. Supp. 2d 713, 725 (N.D. Tex. 2013) (striking claims of absent
         class members prior to class certification pursuant to Rule 23(d)(1)(D) because “no class has been
         certified, claims of absent class members are not part of the litigation . . . . [and] [d]ismissal of putative
         class members’ claims would be premature.”) (citing Kay v. Wells Fargo & Co. N.A., No. C 07-01351
         WHA, 2007 WL 2141292, at *2 (N.D. Cal. July 24, 2007)).
         3
          For support, the Report again relies on Wells Fargo, 2007 WL 2141292, at *2, for the proposition that: “The
makeup of the class, if any, is yet to be determined, so dismissing putative class members’ claims is premature. Class
allegations can, however, be stricken at the pleading stage.”

Memorandum Opinion and Order - Page 5
  Case 3:16-cv-00856-L Document 122 Filed 01/13/20                    Page 6 of 11 PageID 982



       C.      Discussion

       As indicated, the court determines that the issue of whether any class claims are subject to

arbitration is dispositive of Defendants’ Motion to Strike and, therefore, focuses on this issue.

Arbitration under Federal Arbitration Act (“FAA”) “is simply a matter of contract between the

parties; it is a way to resolve those disputes—but only those disputes—that the parties have agreed

to submit to arbitration” (emphasis added)). Stolt–Nielsen S.A. v. AnimalFeeds Int’l Corp., 559

U.S. 662, 684 (2010) (quoting First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 943 (1995)).

This is so because arbitration under the FAA is based on the fundamental principle that “arbitration

is a matter of consent” and contract. Id. As a result, “a party may not be compelled under the FAA

to submit to class arbitration unless there is a contractual basis for concluding that the party agreed

to do so. Id. “[A]n agreement to submit to class arbitration may be implicit,” but such an agreement

“should not be lightly inferred.” Reed v. Fla. Metro. Univ. Inc., 681 F.3d 630, 640-41 (5th Cir.

2012), abrogated on other grounds by Oxford Health Plans LLC v. Sutter, 569 U.S. 564 (2013).

Thus, a mere agreement to arbitrate cannot be construed as an inference that the parties had an

implicit agreement authorizing class-action arbitration. Stolt–Nielsen S.A., 559 U.S. at 685.

Additionally, because the FAA “requires more than ambiguity to ensure that the parties actually

agreed to arbitration on a classwide basis,” courts cannot force parties subject to an ambiguous

arbitration agreement to submit their dispute to class arbitration. Lamps Plus, Inc. v. Varela, 139

S. Ct. 1407, 1415 (2019).

       “In determining the contractual validity of an arbitration agreement, courts apply ordinary

state-law principles that govern the formation of contracts.” Carter v. Countrywide Credit Indus.,

Inc., 362 F.3d 294, 301 (5th Cir. 2004) (citing First Options of Chicago, Inc., 514 U.S. at 944).


Memorandum Opinion and Order - Page 6
  Case 3:16-cv-00856-L Document 122 Filed 01/13/20                   Page 7 of 11 PageID 983



Under Texas law, there is “no presumption in favor of arbitration when determining whether a valid

arbitration agreement exists.” Huckaba v. Ref–Chem, L.P., 892 F.3d 686, 688 (5th Cir. 2018).

Rather, the party seeking to compel arbitration must establish the existence of a binding arbitration

agreement. Id. “[B]ecause the validity of the agreement is a matter of contract, at this stage, the

strong federal policy favoring arbitration does not apply.” Id. at 688-89. Under Texas contract law,

a contract is ambiguous if its language “is subject to two or more reasonable interpretations.”

National Union Fire Ins. Co. of Pittsburgh, PA v. CBI Indus., Inc., 907 S.W.2d 517, 520 (Tex.

1995) (per curiam).

       Here, Defendants rely on the arbitration clause itself, Hain’s declaration, and this

court’s prior July 10, 2017 opinion to support their contention that it is undisputed that they

have a valid arbitration agreement with all absent class members. Paragraph 23 of the

agreement at issue states as follows:

       23.     ARBITRATION

             YOU UNDERSTAND AND AGREE THAT ALL CLAIMS, DISPUTES OR
       CONTROVERSIES BETWEEN YOU AND US OR OUR PROVIDERS
       (INCLUDING OUR RESPECTIVE PARENT, AFFILIATED, SUBSIDIARY OR
       RELATED ENTITIES), INCLUDING BUT NOT LIMITED TO TORT OR
       CONTRACT CLAIMS, CLAIMS BASED D UPON ANY FEDERAL, STATE OR
       LOCAL STATUTE, LAW, ORDER, ORDINANCE OR REGULATIONS, AND
       THE ISSUE OF ARBITRABILITY, SHALL BE RESOLVED BY FINAL AND
       BINDING ARBITRATION THAT WILL BE HELD IN DALLAS, TEXAS,
       PURSUANT TO THE RULES OF THE AMERICAN ARBITRATION
       ASSOCIATION. ANY CONTROVERSY CONCERNING WHETHER A DISPUTE
       IS ARBITRABLE SHALL BE DETERMINED BY THE ARBITRATOR AND NOT
       BY ANY COURT. JUDGMENT UPON ANY AWARD RENDERED BY THE
       ARBITRATOR MAY BE ENTERED BY ANY STATE OR FEDERAL COURT
       HAVING JURISDICTION THEREOF. THIS ARBITRATION CONTRACT IS
       MADE PURSUANT TO A TRANSACTION IN INTERSTATE COMMERCE AND
       ITS INTERPRETATION, APPLICATION, ENFORCEMENT AND
       PROCEEDINGS HEREUNDER SHALL BE GOVERNED BY THE FEDERAL
       ARBITRATION ACT (“FAA”). NEITHER YOU NOR WE SHALL BE

Memorandum Opinion and Order - Page 7
  Case 3:16-cv-00856-L Document 122 Filed 01/13/20                    Page 8 of 11 PageID 984



        ENTITLED TO JOIN OR CONSOLIDATE CLAIMS IN ARBITRATION BY
        OR AGAINST OTHER CONSUMERS OR ARBITRATE ANY CLAIM AS A
        REPRESENTATIVE OR MEMBER OF A CLASS OR IN A PRIVATE
        ATTORNEY GENERAL CAPACITY. THE PARTIES VOLUNTARILY AND
        KNOWINGLY WAIVE ANY RIGHT THEY HAVE TO A JURY TRIAL.

Defs.’ App. 22 (Doc. 101-2) (emphasis added). Rather than authorizing arbitration of class action

claims, the bolded language in this provision expressly precludes arbitration on a class-wide basis.

The last sentence of the arbitration clause also states that the parties agree to waive any right to a

jury trial; however, when read in the context of the entire arbitration clause, it is readily apparent

that this refers only to claims by individuals that are subject to arbitration, not claims brought as a

class, which are expressly excluded from arbitration.

        Moreover, even if the court concluded that the arbitration agreement were ambuiguous

because of the inclusion of the seemingly contradictory class arbitration preclusion and jury trial

waiver language, it could not infer from any such ambiguity that the parties impliedly agreed to

arbitrate class action claims. As noted, courts cannot force parties to submit their dispute to class

arbitration based on: (1) an ambiguous arbitration agreement; (2) silence in an arbitration agreement

regarding class arbitration; or (3) a mere agreement to arbitrate non-class action claims.

Accordingly, while this arbitration clause provides for arbitration, to the extent not waived, of

claims brought by persons individually, it cannot be construed as authorizing arbitration of class

action claims.    Hain’s declaration in which he states that all persons that enroll in One

Technologies’ credit-monitoring services must first agree to certain terms and conditions, including

the agreement to arbitration provision, does not change the court’s determination in this regard, as

it adds nothing to the analysis.




Memorandum Opinion and Order - Page 8
  Case 3:16-cv-00856-L Document 122 Filed 01/13/20                    Page 9 of 11 PageID 985



          Defendants’ reliance on the court’s July 2017 opinion is also misguided, as it did not

expressly address in that opinion whether class action claims were subject to arbitration as a result

of the above-referenced arbitration agreement. The court’s opinion, instead, focused on the issue

presented, which was whether Forby’s individual claims were arbitrable such that she should be

compelled to arbitrate her claims. Without engaging in an extensive analysis, the court simply

concluded that Forby’s claims were subject to arbitration because she failed to respond to

Defendants’ arguments: (1) regarding the enforceability of the arbitration provision, as to her; and

(2) whether she assented to the terms and conditions on Defendants’ website, including the

arbitration clause at issue. Forby, 2017 WL 2930514 at *3. Regardless, this opinion was reversed

by the Fifth Circuit and, thus, does not support Defendants’ assertion that it is “undisputed” that the

arbitration provision at issue governs class action arbitration or requires arbitration of class action

claims.

          As the court has determined that the arbitration clause does not reflect an agreement to

authorize or require arbitration of class action claims, it is irrelevant whether Defendants waived

any alleged right to arbitrate such claims. For this reason, the court rejects the findings and

conclusions of the magistrate judge with respect to Defendants’ Motion to Strike (Doc. 99),

sustains Plaintiff’s objections to this portion of the Report, and denies the Motion to Strike.

III.      Defendants’ Motion for a Temporary Stay of All Proceedings Pending Resolution of
          Defendants’ Motion to Compel Arbitration (Doc. 102)

          In this motion, Defendants request that the court “temporarily stay these proceedings,

including all discovery, pending resolution of [their] Motion to Compel Arbitration.” Defs.’ Mot.

1. The magistrate judge recommended that this motion be denied as moot in light of her

recommendation that the court deny Defendants’ Motion to Compel Arbitration. Defendants did

Memorandum Opinion and Order - Page 9
 Case 3:16-cv-00856-L Document 122 Filed 01/13/20                   Page 10 of 11 PageID 986



not file any specific objections to this recommendation, except to assert in a footnote: “If the Court

rejects the Magistrate Judge’s recommendation to deny Defendants’ Motion to Compel Arbitration,

it should also reject the Magistrate Judge’s recommendation to deny Defendants’ Motion for a

Stay.” Defs.’ Obj. 1 n.1 (Doc. 120). Having determined that Defendants’ Motion to Compel

Arbitration should be denied, it denies as moot the Motion for a Temporary Stay of All Proceedings

Pending Resolution of Defendants’ Motion to Compel Arbitration (Doc. 102), as recommended by

the magistrate judge.

IV.    Conclusion

       For the reasons explained, the court, having conducted a de novo review of the portions of

the Report to which objections were made:

       (1) accepts the findings and conclusions of the magistrate judge with respect to Defendants’

Motion to Compel Arbitration (Doc. 97); overrules Defendants’ objections in this regard; and

denies Defendants’ Motion to Compel Arbitration and Stay Proceedings (Doc. 97);

       (2) rejects the findings and conclusions of the magistrate judge with respect to Defendants’

Motion, In the Alternative, to Strike Plaintiff’s Class Allegations (Doc. 99); sustains Plaintiff’s

objections in this regard; and denies Defendants’ Motion, In the Alternative, to Strike Plaintiff’s

Class Allegations (Doc. 99); and

       (3) accepts the findings and conclusions of the magistrate judge with respect to Defendants’

Motion for a Temporary Stay of All Proceedings Pending Resolution of Defendants’ Motion to

Compel Arbitration (Doc. 102), and denies as moot this motion in light of the court’s denial of

Defendants’ Motion to Compel Arbitration.




Memorandum Opinion and Order - Page 10
 Case 3:16-cv-00856-L Document 122 Filed 01/13/20             Page 11 of 11 PageID 987



       It is so ordered this 13th day of January, 2020.



                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Memorandum Opinion and Order - Page 11
